


109 HR 6021 IH: To permit the proceeds of certain agriculture grants to

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6021
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Walden of Oregon
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To permit the proceeds of certain agriculture grants to
		  be used for a revolving loan fund, and for other purposes.
	
	
		1.Permission for the proceeds
			 of certain agriculture grants to be used for a revolving loan fund
			(a)In
			 generalAny nonprofit
			 corporation incorporated on March 14, 1995, may use the proceeds from any grant
			 awarded to the corporation under section 310B(c)(1) of the Consolidated Farm
			 and Rural Development Act on June 21, 1995, and the proceeds from any grant
			 provided to the corporation pursuant to a grant awarded under section 2376(b)
			 of the National Forest-Dependent Rural Communities Economic Diversification Act
			 of 1990 on May 11, 1995, to establish and operate a revolving loan fund,
			 subject only to subesection (b) and the regulations that apply to revolving
			 loan funds established with grant funds provided under such section 310B(c)(1),
			 and, on dissolution of the revolving loan fund, may retain the amounts then in
			 the revolving loan fund.
			(b)Duration of
			 operation of revolving loan fundA revolving loan fund established and
			 operated under subsection (a) shall remain in operation for a period ending not
			 earlier than 5 years after the date of the enactment of this Act.
			
